nscesvss

iv 3 l'_,\i . ,’ g
c tam Di§:r§;&§?f;~. sch;-ngton
FEB -»;= 2019
The Honorab|e Christopher M. Alston O;:s!_rg§rt__.,.q_,~"-,-¢HEH cl El`H__,1l2812019
United States Bankruptcy Court “""M"':UPT"”YC“G&J???

700 Stewart Street #6301
Seatt|e, WA 98101

ln reference to 16-11767-CMA (Northwest Territoria| Mint). On November 14,

2015, l sent Northwest Territoria| Mint a check for $39,833.15. For that moneyW
Northwest Territorial lV|int promised to ship me 35 Gold 1 oz American Eagles.

Confirmation from Northwest to ship was February 2016. As you are aware,

Northwest never sent me my Eag|es and never refunded my money.

Over the last 3 years l have been following the bankruptcy case and in the
beginning was relieved to see that Ca|vert and his team were intent on saving the
business and were implementing a plan to become profitable and return my
money. Unfortunately. Calvert doesn’t seem to be a very honest man and l see
there are many instances where he was not working towards my best interests
as a creditor nor was he trying to save the company. | need to know if the
allegation that NWTM President Pau| Wagner’s company Sierra Mint used
NWTM assets without authorization or payment to NWTM is really bankruptcy
fraud. Did Sierra Mint cause NWTM to shut down? Please take action on my
behalf and make sure that no bankruptcy fraud took place. The money that is
left should not be used to pay people who have not acted in the best interests of
the creditors The money l sent to purchase the Gold Eag|es is part of my
retirement fund. l worked hard for that money - why do criminals get to take it
away from me with no repercussions?

| am hoping that you will investigate and make sure that everything is being done
to ensure that all creditors are given a fair chance of collecting their investments.
l am begging you to help me to recoup my retirement fund.

Best Regards, QQM
Col|een Radtke §§ § MH
W13853 Country Road C

Co|oma, Wl 54930
608-279-4972

CaSe 16-11767-CMA DOC 2024 Filed 02/05/19 Ent. 02/05/19 15243234 Pg. 1 Of 7

s.'.-f.¢

_ unec_tc images

Check images

Aooounl: coil een's checking ""1?56 | Chec.‘lt Number: 1033 | Date Posted: 1212!2015 l Amounl:

539,833.15

 

Zoom |n Zoom Out Print

 

 

 

_ ._e\r-¢ ..q. ,»,

. ..... .. . . .. . .,.., .-
--'t- '- --\_ us l- q_'-._~_\_t. .- -.. . 'L.h» `_".

 

g" -au

.;. coLLEEN a HADTKE ”'

» saa w wssruoum nn warn _
sun minls. wl maze-am "°l,

 
   
 
 

..v-.'_¢. \. t' `\.l\ . _;-1l

   

.A_A.

 

 

 

    

 

 

; t
:l:‘ £AssociatedBank
,'_, c:o'as=inos'?§l: iata am 'i'§so- mae
".- -.. ~- _ . ...'r~.- ~.-...-" -.‘-‘r -F.f.--~..~‘.“~.'~¢G-.-.~-.-»-."~."-.‘ ”-~'~ -
z .
3 \.
§ s
11W15m1o°o§1mom425 §§ §§
§-¢g§mg .
§§1=%3§'
_- m
c§§§ms
353 §§
l'-I-
§1‘¢ 33
d
§
_, _I

 

rage 1 or 1

CaSe 16-11767-CMA DOC 2024 Filed 02/05/19 Ent. 02/05/19 15243234 PQ. 2 Of 7

 

the transfer is received.

' Aithough it is possible that your check will be cleared by your bank before the end of the tenth~busiriess-day h ding
penod, please understand that due to bank privacy laws. it is simply not possible for us to inquire of your bank know
exactly when your check ciears.

ii we do not receive payment for your order within ten business days of the date of your transactionl we reserv the right
to liquidate your position based on the l_ondon Plvi Fix for the applicable metal on the eleventh business day a er your

 

   
  
 
   
  
 

purchase, and you will be liable for a 535 processing fee and for any market ioss. You will not benefit frorr any
market lain.
TD MAii. A PA¥MENT TD US, TO SEND A PAYMENT FOR BANK WIRE TRANSFERS,
PLEASE SEND TO: OVERNIGHT VlA FEDEX OR PLEASE WiRE FUNDS TO:
UPS:
Northwest Torritoria| Mint Northwest Territoria| Mint HomeStreet Bank
P.O. Box 2148 2505 5 320th Streei Ste 110 601 Union Street
Auburn. WA 98071~2148 Federal Way. WA 98003 Seattle. WA 98101
ABA# 325 084 426
For benefit of: 5
Northwest Territorla| Mint, LL l
Aoct # 5398395195

2505 South 320th Street, Ste ‘l'l
Federa| Way. WA 98003

HomeStreet Bank Phorie Nurn r:
800-719-8080

Nore: Pieaee use our ruii eempe ` rome
as shown above or the tiarisferwi| iail.

lRAS

if you are using your lRA to pay for your trade, you need to contact your trust company and provide them with
the attached invoice. For information about buying precious metals with your lRA, piease visit
httg:l!builtgg,gygggjgt.comiartic[g§ ii;g,gbg

CHECK YOUR DRDER STATUS ON L|NE

The status of your order can be viewed at any time on our web site. htt§:!ilbui|ion.nwtmint.oomllgginilogin.phg
order status is updated when we receive your payment To ch eck the status of your order1

'i. lf you are not logged in, click on the "Account Login" link that appears at the top of our bullion web
enter your account iogin information

2. li you are logged iri1 elicit on the the "iviy Account" link that appears at the top of our bullion web peg .
3. C|ii:l< on the "View Your Orders“ link on the "My Acoourit" page
4. You may view ontlne trades only or all trades on the "Order Status" page by ciiol<ing on the correspo ing
tabs.
SHIFP|NG TlNiE

Our policy is to ship orders promptly after you have properly paid us. However. reductions iri inventory resultin from an
increased demand for certain bullion products and other reasons may delay shipping if we cannot ship your o per
within the delivery time represented to you at the time of purchase, we will inform you priorto the expiration of that
period of time that we are unable to meet the delivery date, and you may buy-back your order and obtain a full payment
of the prevailing market price at the time ot liquidation Generally. gold. paliadium and piatinurn are shipped viz United
States Postal Servioe Registered insured maii. Silver ls usually shipped via Federal Express Ground.

oRoEn LiouioArioii Pouc‘r 1
When you place your order. you enter into a binding contractual agreement with us to remit payment in full b;§ed on the
h

 

prevailing market purchase price agreed upon at the time your ordervvas placed Shouid you choose to sell ur order
prior to the date of delivery, we will liquidate your position based on the prevailing market purchase price att time of
buy-bac|<, provided you have properly paid us. You will be liable for any difference in the event of market loss. if the
prevailing market price of the items has gone up since your order, we wiil pay you the higher prevailing marital price for

 

CaSe 16-11767-CMA DOC 2024 Filed 02/05/19 Ent. 02/05/19 15243:34 Pg. 3 Of 7

Radtke, Colleen (GE Healthcare)

Frorn: Northwest Territoriai Mint <ouliioncustomerservice@nwtmint,com>
Sent: Tuesday, December Dl, 2015 1136 Alvl

To: Radtke, Colieen (GE l-iealthcare)

Subject: Trade #115315 - Payrnent Received Notit'ication

near Colleen Radtite,

Thank you for sending your payment to Northwest Territorial Mint. Your Personal Checl< in the amount of $39,333.15
was received November SDtb, 2015 and posted. Trade #115315 is now paid in full with an estimated shipping window of
Feb 15th - Fet) 19th An e-mai| will be sent to you the evening that your order is shipped with your tracking numbers
inciuded. lf there is any delay in shipment you will be notified by e-mai|.

if you have any questions please e-rnai| us at butiioncustomerservice@nwtmint.ccm Please call our bullion department
at (800) 344-6458 Monday through Friday, 6:00 a.m. to 5:30 p.m. and Saturdays 8 s.m. to 12 p.m. Pacific ‘i“ime if you
would like to piece an additional order. Thank you for your business '

FUNDS HOLDiNG PER|DD

___..._______--_-a._“

There is a ten-day holding period for personal checks and a five-day holding period for cashier's checks or money orders
between the time we deposit your check and when your order enters the shipping queue. This waiting period allows us
to be sure that funds are avaiiable and your check has cleared. Wire transfers are considered good funds the next
business day.

lt is possible that your check will be cleared by your bank before the end of the ten-day hoiding period, but please
understand that due to bank privacy |aws, it is simply not possible for us to inquire of your bank to know exactly when
your check c|ea rs`. `

SH|PP[NG TlNlE

-.¢¢-om."--

Our policy is to ship orders promptly after you have properly paid us. However. reductions in inventory resulting from
an increased demand for certain bullion products and other reasons may delay shipping. lt we cannot ship your order
within the delivery time represented to you at the time of purchase, we wiii inform you prior to the expiration of that
period of time that we are unable to meet the delivery date, and you may buy-back your order and obtain a full payment
of the prevaiiing market price at the time of liquidation

Generally, goid, palladium and platinum are shipped via United States Postal Service Registsred insured maii. Silver is
usually shipped via Federsl Express Ground. When your order is shipped, we will send you an e-maii with a tracking
number.

ORDER L|U.UlDATlON POL|C\’

-_,¢¢.---"--_..---.._____._,

thn you place your telephone order, you enter into a binding contractual agreement with Northwest Territoriai lvlint
to remit payment in full based on the prevailing market purchase price agreed upon at the time your order was placed.
$hould you choose to buy-back your order prior to the date of delivery, Northwest 'i'erritorial tviint will liquidate your
position based on the prevailing market purchase price atthe time of buy-back, provided you have properly paid us.

CaSe 16-11767-CMA DOC 2024 Filed 02/05/19 Ent. 02/05/19 15243:34 Pg. 4 Of 7

your items. However, in the event we are unable to ship your order by the date prornisetl1 we will contact you ancl=give
you the option of initiating a boy back of your order based on the spot market price at that time or agreeing to wai an
additional Period of time for your order, which shall not be more than 30 days lf we are unable to deliver after them
additional p eriod of time has elapsed we will pay you the full purchase price or the prevailing spot market price.
whichever is higher.

Once you piece your order you enter into a binding contractuai agreement with us to remit payment in full has
the prevailing market purchase price agreed upon al the time your order was placed. As such we have a no-
cance!lation policy.

ORDER |S BINDING AGREEMENT- NO CANCELLAT{DNS +
cl on

You can return to check the status of your order et any time by logging into your account and eliciting the “Vtew our
Orders" link in your account page Login to your account now: http:r‘lbuliion.nwtmint.comf|ggin!;_lqgip.php

l
lf you have anyr questions that were not answered here. or you would like to place an additional order, please H|| our
to|t- free number at 800-344- 6468 |'lrlonda§.r through Friday, 7 a. m. to 5 p. m. and Saturoays 8 a. m. to 12 p m. Pacilic
Tlme. You may visit our website anytime at h:ltp llbullion. nwtmint. com l

 

 

CaSe 16-11767-CMA DOC 2024 Filed 02/05/19 Ent. 02/05/19 15243234 Pg. 5 Qf 7

 

Bll) (Official Fom'l 10) (04/13)
-)

 

UNITED STATES BANKRUPTCY COURT PROOF OF CLAIM
Name of chtor: Case Number:
colleen Raclll<e 16-11767-cMA

 

 

NOTE: Do not use this form to make cr claim for an administrative expense that arises after the bankruptcy filing You
may file a request for payment of an administrative expense according to 11 U.S. C. § 503.

 

Name of Creditor (the person or other entity to whom t]:lc debtor owes money or property):

Col|een Radtke

 

 

COURT USE ONLY

Namc and address where notices should be scnt: l:l Check this box if this claim amends a

CO||€SH Radtke previously t'llod claim.

W13853 COunly Road CC

Co|oma‘ W| 54930 Court Claim Numbcr:

(thwn)
T¢levh°“e ““mb“= local 212szso wit colleen.radll<e@cle.com
Filed on:

Na.me and address where payment should be sent (if different from above): l:l Check this box if you are aware that

anyone else has filed a proof of claim
relating to this claim. Altach copy of
statement giving particulars

Telephone nu.tnber: cmail:

 

 

l. Amount of Claim as of Datc Case Filed: 5 39.833.15

 

It` all or part of the claim is sccurcd, complete item 4.
If all or part of the claim is entitled to priority, complete item 5.
EIChcck this box ifthc claim includes interest or other chir§cs in addition to the principal amount ofthc claim. Attacb a statement that itcmizcs interest or charges

2. Basis fur Clalm: purchase of 35 cold 1 oz. american eagle
(Sec instruction #2)

 

3. Last four digits of any number Sa. Debtor may have scheduled account as: 3b. Unii`orrn Clainr ldcntiiicr (optional):
by which creditor identifies debtor:

sess ________________________

 

 

 

 

 

(See instruction #Sa) (Scc instruction #3b)
Amount of arrearage and other charges, as of the time case was fded,

4. Secured Claim (See instruction #4) included in secured clalm, if any:
Chcck the appropriate box if thc claim is secured by a lien on property or a right of
setoff, attach required redacted documents, and provide thc requested information $
Nature of property or right of setoff: |:IRcal Estate lJMotor Vehicle ClOthcr Basis for porfectionz
Describe: `
Value of Property: $ Amouot of Sel:ul'ed Claim: $
Anmml lowest hale % l:l taxed or cl variable Amount Unsewred= $
(when case was filed)

 

5. Amonnt of Claim Entitlecl to Priority under ll U.S.C. § 507 (a]. lf any part of the claim falls into one of the following categoriec, check the box specifying
the prion‘ty and state the amount.

l:l Doo:llestic support obligations under 11 |:l Wages, salaries1 or commissions (up to $12,475*) l:l Contributions to an
U.S.C. § 507 (a)(l)(A) or (a)(l)(B). earned within 180 days before the case was filed or the employee benefit plan -
debtor’s business ccased, whichever is earlier - ll U.S.C. § 507 (a)(§).
11 U,S_{;_ § 507 (a)(o,)_ Amouot entitled to priority:
EI Up to $2,775* of deposits toward CI 'l`sorcs or penalties owed to governmental units - Cl Othcr - Specify 5
purchase leasc, or rental of property or l l U.S.C. § 507 (a}(B}. applicable paragraph of
services for personal, family, or household ll U.S.C. § 507 (a)(_).

use s 11 u_s.c. § 507 la)('l).

*Amoums are subject to adjustment on 4/0]!} 6 and every 3 years thereafter with respect to cases commenced on or a)?er the date ofan_ljustment.

 

 

CaSe 16-11767-CMA DOC 2024 Filed 02/05/19 Ent. 02/05/19 15243234 Pg. 6 Of 7

Blil (O'f‘licial Forrn l()) (04]13)

i 1

1 Documents: Attached are redacted copies of any documents that support the claim such as promissory notes purchase orders,in mvoices, iteimized statements of
running accounts, contracts, judgments, mortgages security agreements or, in the case of a claim based on an open-end or revolving consumer credit agreement, a‘
statement providing the information required by FRBP 3001(c)(3)(A). lf the claim is securcd, box 4 has been completed1 and redacted copies of documents providing
evidence of perfection of a security interest are attached If the claim is secured by the debtor's principal residence, the Mortgage Proof of Claim Attachment is being

filed with this claim. (See instruction #7, and the definition of "redacred”.)

DO NOT SEND ORIGINAL DOCUMENTS. A'ITACHED DOCUMENTS MAY BE DESTROYE.D AFTER SCANNING.

If` the documents are not available, please explain'.
8. Signature: (See instruction #S)
Checlc the appropriate box.

|!rl am the creditor. |J lam the creditor’s authorized agent

El 1 am the trustee, or the dcbtor,
or their authorized agent_

!Tl lam a guarantor, surety, indo er, or other codebtor.
(Sce Bankruptcy Rule 3005.)

(See Bankruptcy Rule 3004.)

1 declare under penalty of peljufy that the information provided in this claim is true and correct to the best of` my knowledg€, inform/mom and masonku belief-

Pl'int Name: CO"EE|'| Radtke
Title:
Company'.
Address and telephone number (if` different from notice address above):

 

 

 

 

 

Tclephone numbers email:

 

(Signature) (Date)

Penclty for presenting fraudulent claim. Fine of up to $500 000 or imprisonment for up to 5 years or both. 18 U. S. C. §§ 152 aitd 3571.

 

1

INSTRUCTIONS FOR PROOF OF CLA.lM FORM
The instructions and definitions below are general explanations afthe law_ la certain circumstances such as bankruptcy cases norjr`ied vol rarin by the debt-on
exceptions to these general rules may app!y. '

ltems to be completes

in Proof of Claim form

 

 

Co\u't, Name of Debtor, and Case Numher:

Fill in the federal judicial district in which the bankruptcy case was filed (for
example, Central District of California), the debtor’s full name, and the case
number. If` the creditor received a notice of the case from the bankruptcy court,
all of this information is at the top of the notice

Creditor’s Name and A.ddress:

Fill in the name of the person or entity asserting a claim and the name and
address of the person who should receive notices issued during the bankruptcy
case. A separate space is provided for the payment address if it differs horn the
notice address The creditor has a continuing obligation to keep the court
informed of its current address See Federal Rule of Banlo'uptcy Prooednre
(FRBP) zooz(g).

1, Amount of Claim as of Date Csse Filcd:

Stare the total amount owed to the creditor on the date of the bankruptcy filing
Follow the instructions concerning whether to complete items 4 and 5. Check
the box if interest or other charges are included in the claim.

2, Basis for Claim:

State the type of debt or how it was incurred Exarnples include goods sold,
money loaned, services performed, personal injury/wrongful death, car loan,
mortgage nole, and credit card. Ifthe claim is based on delivering health care
goods or services, limit the disclosure of the goods or services so as to avoid
embarrassment or the disclosure of confidential health care informationl You
may be required to provide additional disclosure if an interested party objects to
the clairn.

3. Last Four Digits of Any Number by Whicb Credltor Ideutii'ies Debtor:
State only the last four digits of the debtor’s account or other number used by the
creditor to identify the debtor.

3a. Debtor May Have Schedu]ed A.ccount As:

Report a change in the creditor’s name, a transferred claim, or any other
information that clarifies a difference between this proof of claim and the claim
as scheduled by the debtor.

3b. Uniform Claim Identilier:

If you use a uniform claim identifier, you may report it here. A uniform claim
identifier is an optional 24-character identifier that certain large creditors use to
facilitate electronic payment in chapter 13 cases

 

 
    
  
 

claim rs entirely unsecured (See Dei`rnitions. ) If the clai is secured check the
box for the nature and value of property that secures the cla m, attach copies of lien
docmnentation, and state, as of the date of the bankruptcy f mg, the annual interest
rate (and whether it is fixed or variable)1 and the amount p t due on the claim.

5. Amonnt of Claim Entitled to Priority Under 11 U.S.
lf any portion of` the claim fal!s into any category shown, c ` k the appropriate

box(es) and state the amount entitled to priority (See D itions.} A claim may
be partly priority and partly non-priority For example in s me ofthe categories
the law limits the amount entitled to priority.

;§ ser (a).

6. Credlts:

An authorized signature on this proof of` claim serves as an acknowledgment that
when calculating the amount of the claim, the creditor gave the debtor credit for
any payments received toward the debt

7. Documents:
Attach redacted copies of any documents that show the debt exists and a lien
secures the debt. You must also attach copies of documents that evidence perfectior
of any security interest and documents required by FRBP 3 Ol(c) for claims based
on an open'end or revolving consumer credit agreement or conrad by a security
interest in the debtor’s principal residence You may also a ach a summary in
addition to the documents themselves FP:BP 3001(c) and (d)l if the claim is based
on delivering health care goods or services, limit disclosing confidential health care
information Do not send original documents, as attachments may be destroyed
after scanning.

8. Date and Signature:
The individual completing this proof of claim must sign and date it. FRBF 9011
If the claim is filed elccb'onics.lly, FRBP 5005(a)(2) autho'izes courts to establisl
local rules specifying what constith a signature lf` y u sign this form, yo\
declare under penalty of perjury that the information provided is true and correct tr
the best of your knowledge, information, and reasonable b :lief. Your signature i:
also a certification that the claim meets the requireme ts of FRBP 9011(b)
Whethe:r the claim is filed electronically or in person, i your name is on the
signature line, you are responsible for the declaration Pri t the name and title, i
any, of the creditor or other person authorized to file this laim. State the filer’:
address and telephone number if it differs from the address given on the top of thl
form for purposes of receiving noticesl If the claim is filed an authorized agent
provide both the name of the individual filing the claim an the name of the agent
If the authorized agent is a servicer, identify the corporate s rvicer as the company

 

 

ease 16-11767-Cl\/lA Doc 2024 l=llecl 02/05PreinalErlr'.*ioz$'osireaiistzt§lt§a*a*“istj?“7“ F°i°f°‘ai“‘~

